OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            OFFICIAL BUSINESS                     £j—„:susjwk* <r       \
            STATE ©F TEXAS^-~ ff
            PENALTY FOR -/ ' 62
                             K"                              02 1M
            PRIVATE USE           •"•                        0004279596      APR 30 2015
4/29/2015                      ,•b      jtjcj i'jassa^agai   mailed from
                                                             MAILED      Zi'/ft&oss a»» n<i
                                                                    FROM 7,'fii
COLLIER, DERRICK CARLOSwj Jr.
                          Tr." Ct.
                               Ct.' Np. 614901-A
                                    NoTH^Wl^A                               WR-83,f39-01
This is to advise that the Court'has dismissed without written order the application
for writ of habeas corpus. See TEX, GOV'T kODE SECTIQ&501.0081 (b)-(c).
                              '         •'-• '"••'•'            ^ ^ \ Abel Acosta, Clerk